DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Interview with the Examiner
Applicant filed an Applicant Initiated Interview Request Form on 20 September 2022.  Examiner has made repeated attempts to schedule the interview and, as of the posting of this Office Action, applicant has not responded.  The Examiner is generally available Monday – Friday, 8:00 am to 5:00 pm and is pleased to schedule an interview with the applicant during normal business hours.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: backing members in claims 16-23.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant's disclosure as originally filed recites a plurality of structural limitations that can provide the function of a backing member such as fabric backing; resin; foam; screen mesh and woven fiberglass fabric (see applicant’s disclosure as originally filed paragraphs [00100] through [00121]).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18:
Claim 18 recites the limitation "said spheroids" in line 1 bridging line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2017/0037968 A1) in view of Teodorovich (US 7,115,172 B1).

Claim 16:
Roe discloses a method of smoothing asperities in the surface of a workpiece by plastic deformation (fig. 4, para [0022]), said surface exhibiting asperities (210) (fig. 4, para [0022]), comprising the steps of:
making a burnishing tool (220) of a material (tungsten carbide or diamond) harder than the material (steel, iron, iron based material, aluminum or an aluminum alloy) of the surface (182) of the workpiece (170) (fig. 2, para 0015], [0017] and [0022]);
urging the burnishing tool (220) against the surface (182) of the workpiece (170) with a force sufficient to deform asperities in the surface (182) of the workpiece (170) (fig. 4, para [0022]); and,
moving the burnishing tool with respect to the surface (182) of the workpiece (170) while urging the burnishing tool thereagainst (fig. 4, para [0022]);
whereby asperities in the surface (182) of the workpiece (170) are smoothed by plastic deformation without removal of material therefrom (fig. 4, para [0022]).
Roe fails to disclose making a burnishing tool by affixing a plurality of smooth-surfaced members to a backer member.  Instead, Roe discloses a generic hardened tool for a burnishing process (page, 3, para [0022]).
Teodorovich discloses a method of making an advanced burnishing tool (abstract, col. 3, lines 47-50); comprising,
making a burnishing tool (100) by affixing a plurality of smooth-surfaced members (150, 152, 154, 156, 160, 164, 186, 188) of a material (hard plastic, stainless steel, titanium or other metal) harder than the material (venetian plaster) of the surface of the workpiece to a backer member (104/180 or 190) (figs. 1-5, col. 5, lines 21-27 and lines 39-46; col. 6, lines 20-24 and col. 7, lines 13-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the generic shape of the hardened burnishing tool of Roe for the complex shape of the ABT tool comprising smooth, round edges (ribs) on a working face (backer member) of Teodorovich since it was known that both generically shaped tools and complex smooth-surfaced ribbed shaped members are analogues for burnishing a workpiece. In addition, the shape of ABT tool comprising continuous ridges with smooth round edges on a working face of Teodorovich allow the workpiece to be burnished without gouging and the multiple ridges result in much faster burnish action than a generic single edge hand tool as disclosed in Roe (col. 5, lines 21-25). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to burnishing a workpiece by simultaneously applying pressure and moving a hardened tool against a workpiece without gouging the workpiece.

Claim 22:
Roe in view of Teodorovich renders obvious the method of claim 16, wherein said backer member is metal (Teodorovich, figs. 1-13, col. 3, lines 42-50).

Claims 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2017/0037968 A1) in view of Dingley (US 1,010,127).

Claim 16:
Roe discloses a method of smoothing asperities in the surface of a workpiece by plastic deformation (fig. 4, para [0022]), said surface exhibiting asperities (210) (fig. 4, para [0022]), comprising the steps of:
making a burnishing tool (220) of a material (tungsten carbide or diamond) harder than the material (steel, iron, iron based material, aluminum or an aluminum alloy) of the surface (182) of the workpiece (170) (fig. 2, para 0015], [0017] and [0022]);
urging the burnishing tool (220) against the surface (182) of the workpiece (170) with a force sufficient to deform asperities in the surface (182) of the workpiece (170) (fig. 4, para [0022]); and,
moving the burnishing tool with respect to the surface (182) of the workpiece (170) while urging the burnishing tool thereagainst (fig. 4, para [0022]);
whereby asperities in the surface (182) of the workpiece (170) are smoothed by plastic deformation without removal of material therefrom (fig. 4, para [0022]).
Roe fails to disclose making a burnishing tool by affixing a plurality of smooth-surfaced members to a backer member.  Instead, Roe discloses a generic hardened tool for a burnishing process (page, 3, para [0022]).
Dingley discloses a method of providing a burnishing tool (page 1, lines 97-102) comprising 
making a burnishing tool by affixing a plurality of smooth-surfaced (highly polished) members (1, 8) to a backer member (5, 6) (figs. 2-5, page 1, line 107 bridging page 2, line 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the generic shape of the hardened burnishing tool of Roe for the complex shape of the rotary burnishing tool comprising a plurality of smooth surfaced members (balls) on a backer member (cylinder) of Dingley since it was known that both generically shaped tools and complex smooth-surfaced shaped members are analogues for burnishing a workpiece. In addition, the shape of rotary burnishing tool of Dingley provides for a simple and inexpensive device adapted to operate to produce a burnishing effect with great rapidity (Dingley, page 1, lines 11-21). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to burnishing a workpiece.

Claim 17:
Roe in view of Dingley renders obvious the method of claim 16, wherein said smooth-surfaced members are spheroids (Dingley, balls, 8) (Dingley, figs. 1-5, page 2, lines 14-17).

Claim 18 (as best understood by the examiner):
Roe in view of Dingley renders obvious the method of claim 17, wherein the material of said spheroids is a metal (Roe, tungsten carbide) (Roe, page 4, para [0022]).

Claim 23:
Roe in view of Dingley renders obvious the method of claim 16, wherein said backer member (Dingley, 5,6) is a cylinder (Dingley, fig. 5, page 2, lines 8-13).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Teodorovich as applied to claim 16 above, and further in view of Gibbs (US 2003/0188408 A1).

Claim 19:
Roe in view of Teodorovich renders obvious the method of claim 16; and, Roe in view of Teodorovich fails to disclose or fairly suggest the smooth-surface members are fibers.  Instead, Roe in view of Teodorovich renders obvious smooth-surface members comprising metal (Roe, para [0022]).  Gibbs discloses a burnishing tool (abstract) comprising a burnishing tool formed of fiberglass (figs. 1-5, para [0037]).  Gibbs further discloses burnishing members may be formed of wood, ceramic, fiberglass, graphite, metal, or other polymeric or composite materials (para [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the metal burnishing members of Roe in view of Teodorovich for fiberglass burnishing members of Gibbs since it was known that wood, ceramic, fiberglass, graphite, metal or other polymeric or composite materials are analogues for burnishing members (Gibbs, para [0037]). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.

Claim 20:
Roe in view of Teodorovich and Gibbs renders obvious the method of claim 19, wherein the materials of said fibers are glass fibers (Gibbs, para [0037]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Teodorovich and Gibbs as applied to claim 19 above, and further in view of Terpay (US 4,282,011).

Claim 21:
Roe in view of Teodorovich and Gibbs renders obvious the method of claim 19, and Roe in view of Teodorovich and Gibbs fails to disclose or fairly suggest the fibers are provided in the form of woven cloth, nonwoven batts, wire, or screen.  Terpay discloses a fiberglass woven fabric (abstract, col. 3, lines 62-64). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the glass fibers of the Roe/Teodorovich/Gibbs burnishing members in the form of woven cloth as taught by Terpay since the use of textiles, both woven and nonwoven, which contain glass fibers in the production of polishing and abrasive products such as burnishing wheels, abrasive belts and abrasive disks is well known (Terpay, col. 1, lines 45-48).
See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because all prior art references are drawn to methods of burnishing and/or burnishing members.

Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive.
On pages 1-3, applicant argues the application is in condition for allowance because the Dobbs reference is drawn to fracturing not plastic deformation.  Examiner disagrees.  Applicant’s arguments with respect to Dobbs are moot because Dobbs is no longer relied upon to reject any claim limitations of applicant’s invention.
On page 3, applicant further argues the application is in condition for allowance because the prior art of record fails to recite “multiple smooth elements bonded to any grounds…” as recited in the title of the application.  Examiner disagrees.  Applicant’s arguments are not commensurate with the claims.  Applicant’s claimed invention does not require “multiple smooth elements bonded to a ground.”  Applicant’s claimed invention requires “affixing a plurality of smooth-surface members” to a backer member.  Affixing is not equivalent the bonding.
On pages 4-5, applicant further argues the application is in condition for allowance because Dobbs is drawn to abrasives.  Examiner disagrees.  Applicant’s arguments with respect to Dobbs are moot because Dobbs is no longer relied upon to reject any claim limitations of applicant’s invention.
On pages 5-8, applicant argues the application is in condition for allowance because the examiner is non-responsive to applicant’s previous arguments.  Examiner disagrees.  Applicant’s arguments are moot because applicant has cancelled the previous claims and filed all new claims which have been addressed in the instant office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jearum (GB-568645-A) discloses burnishing tools having spheroidal diamond burnishing members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726